SANDERLIN, Judge.
This is an administrative appeal of an agency’s final order entered against appellant. We reverse and remand.
According to section 120.57(l)(b) 9, Florida Statutes (1985):
*40[t]he agency may adopt the recommended order as the final order of the agency. The agency in its final order may reject or modify the conclusions of law and interpretation of administrative rules in the recommended order, but may not reject or modify the findings of fact unless the agency first determines from a review of the complete record, and states with particularity in the order, that the findings of fact were not based upon competent substantial evidence or that the proceedings on which the findings were based did not comply with essential requirements of law....
In this case the hearing officer recommended dismissal of the administrative complaint as filed against the appellant. The agency’s final order rejected this recommendation and imposed a penalty of $500. Contrary to the statute, the agency’s final order does not reflect a review of the complete record or state with particularity its reasons for rejecting the hearing officer’s recommendation.
Therefore, we reverse and remand the case to the agency for entry of a final order in compliance with the statute. Thereafter, any party aggrieved by such an order and wishing to seek relief therefrom, must file a new appeal.
CAMPBELL, A.C.J., and LEHAN, J., concur.